Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maegan Stokes on 03 November 2021.

The application has been amended as follows: 
In the Claims:
This is a complete listing of the claims, with changes shown relative to the claims as filed 21 July 2021. 
1. (Currently Amended)  A gas turbine engine, comprising:
a rotatable drum rotor comprising a plurality of blades secured thereto, the plurality of blades extending radially inward from the rotatable drum rotor; 
a non-rotatable support casing mounted radially outward of the rotatable drum rotor;
, the rotatable race comprising a plurality of rotatable roller bearings circumferentially spaced apart about the rotatable rotor drum, each of the plurality of roller bearings comprising an inner race, an outer race, and a plurality of rolling elements arranged between the inner and outer races, wherein the inner races of each of the plurality of roller bearings are fixed to the annular stationary support frame such that the inner races do not rotate with the rotatable drum rotor, 
2. (Original) The gas turbine engine of claim 1, wherein the bearing assembly is positioned at one or more axial locations along the rotatable drum rotor.
3. (Currently Amended) The gas turbine engine of claim 1, wherein the annular stationary support frame is mounted radially radially 
4. (Cancelled).
5. (Cancelled). 
 claim 1, wherein the outer races of the plurality of roller bearings define the rotatable race of the bearing assembly that rotates with the rotatable drum rotor.
7. (Cancelled).
8. (Cancelled).
9. (Currently Amended) The gas turbine engine of claim 1, wherein the plurality of rolling elements comprises at least one of ball rollers or cylindrical rollers.
10. (Currently Amended) The gas turbine engine of  claim 1, wherein the plurality of rolling elements are constructed, at least in part, of ceramic.
11. (Original) The gas turbine engine of claim 1, wherein the rotatable drum rotor is part of a compressor section, a turbine section, or a combustion section of the gas turbine engine.
12. (Currently Amended)  A rotor support system for a gas turbine engine, the gas turbine engine comprising a rotatable drum rotor and a non-rotatable support casing, the rotor support system comprising:
a bearing assembly configured for positioning between the rotatable drum rotor and the non-rotatable support casing, the bearing assembly comprising, at least, an annular stationary support frame and a rotatable race, the rotatable race comprising a plurality of rotatable roller bearings circumferentially spaced apart about the rotatable rotor drum, each of the plurality of roller bearings comprising an inner race, an outer race, and a plurality of rolling elements arranged between the inner and outer races, wherein the inner races of each of the plurality of roller bearings are fixed to the annular stationary support frame such that the inner races do not rotate with the rotatable drum rotor, 
13. (Currently Amended) The rotor support system of claim 12, wherein the annular stationary support frame forms an inner race of the bearing assembly, and wherein the rotatable race is an outer race of the bearing assembly, 
14. (Cancelled).
15. (Currently Amended) The rotor support system of  claim 12, wherein the outer races of the plurality of roller bearings define the rotatable race of the bearing assembly that rotates with the rotatable drum rotor.  
16. (Cancelled).
17. (Cancelled).  
18. (Currently Amended) The rotor support system of  claim 12, wherein the plurality of rolling elements comprise at least one of ball rollers or cylindrical rollers.  
19. (Currently Amended) The rotor support system of  claim 12, wherein the plurality of rolling elements are constructed, at least in part, of ceramic.  
 claim 12, wherein the rotatable drum rotor is part of a compressor section, a turbine section, or a combustion section of the gas turbine engine.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection of the subject matter of claims 7 and 16 was reconsidered and withdrawn. Heinze discloses that the rollers roll along a track on the stationary support, and thus revolve around the central axis of the rotor (see claim 10), so does not meet the limitations of claim 7. Although Heshmat was relied upon to teach this limitation, it appears to be improper hindsight. In particular, Heshmat is a backup bearing spaced away from the rotor during normal operation, rather than a primary bearing, and it is not specific to a drum rotor (see bottom of Heshmat col 3). Thus one of ordinary skill in the art would have no motivation to change the rollers with pintles rolling along a track to stationary bearings as in Heshmat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745